Exhibit 10.29

North Atlantic Value LLP A/C B

Ryder Court, 14 Ryder Street, Ground Floor

London, SW1Y 6QB

United Kingdom

 

To: Telos Corporation

Attn: Ms. Therese K. Hathaway

Corporate Secretary

19886 Ashburn Road

Ashburn, VA 20147

Series A-1 and Series A-2 Redeemable Preferred Stock

Dear Ms. Hathaway:

It has been brought to our attention that Cudd & Co., the holder of 61.605
shares of Series A-1 Redeemable Preferred Stock (the “Series A-1 Shares”) of
Telos Corporation (the “Corporation”) and 86.247 shares of Series A-2 Redeemable
Preferred Stock (the “Series A-2 Shares” and, together with the Series A-1
Shares, the “Cudd Shares”) of the Corporation has offered to sell the Cudd
Shares to the Corporation for a total purchase price of $430,000, such purchase
price to include all of the Cudd Shares plus all dividends accrued on the Cudd
Shares, the latter at a discount of 17.5%.

We herewith waive any right that we may have, in connection with the repurchase
by the Corporation of the Cudd Shares, to have (i) any or all of the outstanding
shares of Series A-1 Redeemable Preferred Stock or any or all of the outstanding
shares of Series A-2 Redeemable Preferred Stock held by North Atlantic Value LLP
A/C B (together, the “North Atlantic Value Shares”) purchased or redeemed
pro-rata pursuant to the charter of the Corporation, including without
limitation Section 2(d) and Section 4(a) of each of the terms and conditions of
the Series A-1 Redeemable Preferred Stock and the Series A-2 Redeemable
Preferred Stock (together, the “Terms”) and (ii) any or all of the dividends
accrued on the North Atlantic Value Shares declared, paid or set aside for
payment pro rata pursuant to the charter of the Corporation, including without
limitation Section 2(b) and Section 2(c) of each of the Terms, as a result of
the payment of the dividends accrued on the Cudd Shares. We further herewith
consent to the repurchase by the Corporation of the Cudd Shares. We understand
that the North Atlantic Value Shares will remain outstanding following the
repurchase by the Corporation of the Cudd Shares and that such repurchase will
not affect dividends accrued on the North Atlantic Value Shares as of the date
hereof and dividends will continue to accrue on the North Atlantic Value Shares
in accordance with the Terms.

Sincerely,

 

LOGO [g167179g96p56.jpg]